— Order, Supreme Court, Bronx County (Howard Silver, J.), entered April 24, 1991, which, inter alia, granted the defendants’ motion pursuant to CPLR 4403 to confirm the findings and report of the Judicial Hearing Officer and to dismiss the plaintiff’s complaint as against defendants Uzi Ruskin and Varda Ruskin, both individually and as partners doing business as Ruskin Associates, unanimously affirmed, without costs.
The IAS Court properly confirmed the findings and report of the Judicial Hearing Officer which recommended that the complaint be dismissed for invalid service of the summons and complaint and for lack of jurisdiction over defendants Uzi Ruskin and Varda Ruskin, both individually and as partners transacting business as Ruskin Associates. The traverse hearing established that plaintiff’s service of process upon Ruskin Associates, by service upon its managing agent, was defective pursuant to both CPLR 310 and 318 since the managing agent was neither a partner of Ruskin Associates nor authorized to accept service on its behalf or on behalf of the individual defendants; that the plaintiff’s mailing of the summons and complaint to the managing agent at 505 5th Avenue, New York, was a fatally defective service pursuant to CPLR 308 (2) since it was not the actual place of business of the partnership nor the place of abode or last known residence of the respective partners, and that the prior service upon Burak, Inc., the managing agent’s business, was not reasonably calculated to *486have apprised the defendants, the partnership and the individual partners of the pending action (see, McDonald v Ames Supply Co., 22 NY2d 111, 114-115; Cooney v East Nassau Med. Group, 136 AD2d 392, 398; see also, Rosenblum v 170 W. Vil. Assocs., 175 AD2d 702, 703).
We have reviewed the plaintiff’s remaining claims and find them to be without merit. Concur — Rosenberger, J. P., Wallach, Kupferman, Ross and Rubin, JJ.